Citation Nr: 0831065	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
panic disorder.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a previously assigned 30 
percent rating for the veteran's service-connected panic 
disorder.  The veteran disagreed with the assigned rating and 
filed a timely appeal.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected panic disorder is 
manifested by no more than a moderate occupational and social 
impairment due to such symptoms as depressed mood, anxiety, 
and panic attacks that occur less than weekly.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9412 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) and the U.S. Court of 
Appeals for the Federal Circuit are applicable in this 
appeal.  

The Board notes that the March 2006 rating decision was 
issued following the veteran's January 2006 VA 
hospitalization for psychiatric treatment.  Once a formal 
claim for pension or compensation has been allowed, receipt 
of an outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim for increased 
benefits or an informal claim to reopen.  Provided, the 
medical reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established.  See 38 U.S.C.A. § 501(a); 38 C.F.R. § 
3.157(b)(1).  Therefore, the veteran's claim for entitlement 
to an increased rating for a panic disorder is effective from 
January 2006, the date of admission to a VA hospital for 
psychiatric treatment.  

The Board observes that a December 2006 rating decision 
denied a total rating based on individual unemployability.  
The veteran did not appeal that decision. 

In correspondence dated in October 2006, the veteran was 
notified of the provisions of the VCAA as they pertain to an 
increased evaluation for his panic disorder.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in April 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and Social 
Security Administration (SSA) records have been obtained and 
associated with his claims file.  He has also been provided 
with contemporaneous VA fee-basis medical examinations to 
assess the current state of his service-connected panic 
disorder; however, he failed to appear for an examination in 
October 2006.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).  To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran is assigned a 30 percent rating for 
his service-connected panic disorder pursuant to 38 C.F.R. § 
4.130, Diagnostic Codes 9412 (2007)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9412 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
panic disorder.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a previously assigned 30 
percent rating for the veteran's service-connected panic 
disorder.  The veteran disagreed with the assigned rating and 
filed a timely appeal.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected panic disorder is 
manifested by no more than a moderate occupational and social 
impairment due to such symptoms as depressed mood, anxiety, 
and panic attacks that occur less than weekly.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9412 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) and the U.S. Court of 
Appeals for the Federal Circuit are applicable in this 
appeal.  

The Board notes that the March 2006 rating decision was 
issued following the veteran's January 2006 VA 
hospitalization for psychiatric treatment.  Once a formal 
claim for pension or compensation has been allowed, receipt 
of an outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim for increased 
benefits or an informal claim to reopen.  Provided, the 
medical reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established.  See 38 U.S.C.A. § 501(a); 38 C.F.R. § 
3.157(b)(1).  Therefore, the veteran's claim for entitlement 
to an increased rating for a panic disorder is effective from 
January 2006, the date of admission to a VA hospital for 
psychiatric treatment.  

The Board observes that a December 2006 rating decision 
denied a total rating based on individual unemployability.  
The veteran did not appeal that decision. 

In correspondence dated in October 2006, the veteran was 
notified of the provisions of the VCAA as they pertain to an 
increased evaluation for his panic disorder.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in April 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and Social 
Security Administration (SSA) records have been obtained and 
associated with his claims file.  He has also been provided 
with contemporaneous VA fee-basis medical examinations to 
assess the current state of his service-connected panic 
disorder; however, he failed to appear for an examination in 
October 2006.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).  To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran is assigned a 30 percent rating for 
his service-connected panic disorder pursuant to 38 C.F.R. § 
4.130, Diagnostic Codes 9412 (2007)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9412 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9412 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

In this case, service connection for a panic disorder was 
established by the RO in a rating decision dated in March 
2001 that assigned a 30 percent rating, effective October 15, 
2000.  There was no appeal of that decision.  Based on a 
review of a July 2005 VA fee-basis psychiatric evaluation 
report, a rating action in August 2005 continued the 30 
percent rating for the veteran's service-connected panic 
disorder.  There was no appeal of that decision.  

The veteran's claim for an increased rating dates from 
January 2006 when he was admitted to a VA hospital for 
psychiatric treatment.  Pursuant to 38 C.F.R. § 3.400(o), the 
Board will examine the record to determine whether within the 
year prior to the January 2006 receipt of the application for 
a higher rating, it was "factually ascertainable" that an 
increase in disability had occurred.  Thus, the Board must 
review the evidence from January 2005 to determine whether a 
higher rating was merited during any applicable time period.  

The veteran contends that his mental illness, including 
symptoms of delusions, paranoia, depression, and hearing 
voices, makes it difficult for him to keep a job.

A VA emergent care treatment note dated in January 2006 
indicates that the veteran was admitted to the hospital after 
complaining of hearing voices since Thanksgiving.  The 
emergency physician diagnosed paranoid schizophrenia.  In a 
history and physical examination report from the next day, 
the veteran complained of hearing voices.  On mental status 
examination, he was noted to be well-oriented, sleepy, a poor 
historian, displaying appropriate behavior, lacking coherent 
and relevant speech, lacking organized thoughts, and showing 
fair insight with poor judgment.  The assessment was 
schizophreniform disorder, psychotic disorder NOS (not 
otherwise specified), schizoaffective disorder, and rule out 
panic disorder.  A GAF score of 35 was assigned.  After a 
four-day admission, the veteran was discharged with a 
diagnosis of schizophreniform disorder with a GAF score of 
35.

In an SSA disability determination dated in June 2006, the 
veteran was awarded disability benefits based on the primary 
diagnosis of psychosis NOS, effective June 25, 2006.

In a VA mental health clinic intake assessment dated in July 
2006, the veteran complained of depression, feeling afraid of 
things, mood changes, and occasionally hearing voices.  
Mental status examination revealed that the veteran was alert 
and oriented, demonstrated good eye contact, had no 
psychomotor agitation or retardation, had speech that was 
clear and normal in rate and volume, had stable and euthymic 
affect, had a logical and goal-directed thought process with 
a good fund of knowledge and good verbal expression skills, 
endorsed auditory hallucinations and delusional symptoms 
present with medication, and had very good judgment and good 
insight.  No assessment was provided.  

The veteran failed to appear for an October 2006 VA fee-basis 
examination to assess the current state of his panic 
disorder.

In a VA progress note dated in August 2007, the veteran 
complained of auditory hallucinations, sleep deprivation, and 
depressed mood.  A VA mental health evaluation note dated in 
August 2007 assessed schizophrenia, paranoid type versus 
schizoaffective disorder and assigned a GAF score of 45.  In 
a follow-up VA treatment note dated in September 2007, the 
veteran indicated that he continued to have delusions and 
hear voices.  The assessment was schizophrenia, paranoid type 
versus schizoaffective disorder, and the assigned GAF score 
was 45.  Additional VA treatment notes from September 2007 to 
January 2008 showed that the veteran continued to receive 
psychiatric treatment for schizophrenia, paranoid type and 
was assigned GAF scores of 45.

In a February 2008 VA fee basis psychiatric evaluation 
report, the veteran complained of panic attacks and hearing 
voices.  He stated that his panic attacks began in 1998, 
occurring two to three times weekly.  He explained that his 
current panic attacks occurred every two or three months and 
correlated with situations where he felt anxious.  He 
indicated that he has been hearing voices fairly consistently 
since approximately 2005.  He noted that he was unable to 
work on a sustained basis due to his hallucinations and panic 
attacks, and he stated that he frequently feels mistrustful 
and paranoid, particularly when he is in public.  On mental 
status examination, the examiner noted that the veteran was 
clearly anxious; had goal-directed speech and thought 
processes; was oriented in all spheres; displayed no memory 
deficit; had an anxious mood and affect; did not appear to be 
suicidal, homicidal, psychotic, manic, hypomanic, obsessive, 
or compulsive; had a good fund of knowledge, good abstracting 
ability, and  good insight and judgment concerning his 
illness.  The examiner diagnosed chronic, moderate psychotic 
disorder NOS and mild panic disorder without agoraphobia; he 
assigned a GAF score of 55.  The examiner opined that while 
the veteran continued to suffer from panic attacks, they 
occurred infrequently and were mild at the time of the 
examination.  He further opined that the development of the 
veteran's psychotic disorder was less likely than not caused 
by his panic disorder because his panic disorder, which was 
noted to be mild, started in service, and the psychotic 
disorder, considered to be moderate, started several years 
after service.

Analysis

The Board notes at the outset that the evidence of record 
contains ongoing treatment for schizophrenia, which was 
diagnosed in 2006, but reflects only isolated complaints, 
findings, or treatment related to the veteran's service-
connected panic disorder since his claim for an increased 
evaluation was received in January 2006.  The Board finds the 
veteran's service-connected panic disorder is manifested by 
no more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, panic attacks 
(less often than weekly), and sleep impairment.

A GAF score of 55 was assigned in February 2008 in reference 
to the veteran's panic disorder.  According to DSM-IV, GAF 
scores ranging from 51-60 are indicative of moderate symptoms 
(like flat affect and circumstantial speech, and occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The Board finds that 
that the assigned GAF score of 55 is consistent with the 
reported symptomatology - to include some occasional panic 
attacks and feelings of mistrust and paranoia in public 
settings - and, thus, is also consistent with no greater 
impairment than that contemplated by the assigned 30 percent 
rating.

The Board notes that the GAF scores of 35 (reflected in VA 
treatment notes in January 2006) and 45 (reflected in VA 
treatment notes in August and September 2007) suggest a more 
significant impairment than is contemplated by the 30 percent 
rating.  However, the GAF scores of 35 and 45 were in 
reference to the veteran's symptoms of schizophrenia during 
his January 2006 hospitalization after hearing voices and 
during follow-up treatment in August and September 2007 after 
complaining of hearing voices and experiencing delusions.  In 
addition, the veteran reported during his February 2008 VA 
fee basis examination that his panic attacks had decreased 
since the onset of his panic disorder in 1998. 

There is no question that the GAF scores and interpretations 
of the scores are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the evaluation issue.  The GAF scores must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).  Given the actual 
psychiatric symptoms of the veteran's service-connected panic 
disorder shown in this case, the Board finds that level of 
overall psychiatric impairment to be more consistent with a 
30 percent rating.

The aforementioned discussion makes clear that the veteran's 
panic disorder symptomatology has resulted in a disability 
picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 30 
percent rating under the applicable rating criteria.  
Competent, contemporaneous medical evidence of record has not 
shown panic attacks more than once a week; circumstantial, 
circumlocutory, or stereotyped speech; or memory, judgment, 
or abstract thinking impairment.  As the criteria for the 
next higher rating (50 percent) for a panic disorder have not 
been met, it logically follows that criteria for an even 
higher rating (70 or 100 percent) likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected panic disorder that would 
take the veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Board 
notes that the veteran complained of  difficulty maintaining 
employment, there is simply no objective evidence showing 
that his service-connected panic disorder has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's contentions that his 
panic disorder is more severely disabling.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to an evaluation in excess of 30 percent for a 
panic disorder must be denied.  The Board has considered 
staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
panic disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


